Citation Nr: 0207821	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
October 14, 1996, for the grant of service connection for 
glomerulosclerosis, with renal insufficiency and hypertension 
(renal disorder with hypertension).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include alcohol and drug abuse.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1988 to October 
1993, without foreign or sea duty.  He was discharged for 
disability not pertinent to any claim presently on appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and June 1998 rating 
decisions of the VA RO, which denied the benefits sought on 
appeal, as detailed in the Introduction sections of the 
Board's January and March 1999 remands regarding this matter.  
The development requested in those Board remands has now been 
satisfactorily completed, and no further development is 
indicated.  

As previously noted by the Board, the veteran's sworn 
testimony was obtained before the undersigned Member of the 
Board in Washington, D.C., in September 1998, regarding the 
earlier effective date claim only.  Although another Board 
hearing was requested regarding the claim of service 
connection for an acquired psychiatric disorder, the veteran 
failed to appear for the February 1999 hearing, after 
adequate notice of the date, place, and time.  According, no 
further development is indicated in this regard.  


FINDINGS OF FACT

1.  On October 14, 1996, the veteran was admitted to a 
private hospital for the administration of a needle right 
kidney biopsy, and was discharged the next day, without 
diagnosis.  

2.  On October 29, 1996, the veteran was first diagnosed, in 
pertinent part, with probable focal segmental 
glomerulosclerosis.  

3.  The veteran's formal claim for service connection for a 
kidney disorder was received at the VA RO on January 24, 
1997.  

4.  The record contains no formal or informal claim for 
service connection for renal disease, or claim of increased 
rating for service-connected hypertension based on such renal 
disease, diagnosed as glomerulosclerosis with renal 
insufficiency (and hypertension), prior to October 14, 1996.  

5.  The veteran's alcohol and drug abuse is the result of 
willful misconduct and represents disability for which 
service connection is precluded.

6.  An acquired psychiatric disorder, including drug and 
alcohol abuse, is not shown to be due to, or aggravated in, 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than October 14, 1996, for the grant of service 
connection for glomerulosclerosis, with renal insufficiency 
and hypertension, are not met.  38 U.S.C.A. §§ 1110, 5103A, 
5107, 5108, 5110, 7103, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.155, 3.156, 3.157, 3.400, 20.1100, 20.1105 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  An acquired psychiatric disorder, to include alcohol and 
drug abuse, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 105, 1110, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1, 3.310(a) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5107), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA. The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.159).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims. See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001. Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA." 66 Fed. Reg. 
45,629. Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  

In the present case, the Board concludes that VA's duty to 
assist and duty to notify have been fulfilled to the extent 
practicable. The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim for an earlier effective date for the grant of service 
connection for his renal disorder with hypertension, as well 
as his claim of service connection for an acquired 
psychiatric disorder, to include drug and alcohol abuse.  The 
Board concludes that discussions as contained in the initial 
rating decisions, in the respective statements of the case, 
and in several supplemental statements of the case, in 
addition to correspondence to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim. The Board finds, therefore, that such documents 
are essentially in compliance with VA's revised notice 
requirements. The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board also finds that, to the extent practicable, all 
relevant facts have been properly developed with respect to 
the issues on appeal, and that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained. The evidence of record includes 
the veteran's service medical records, post-service VA 
outpatient treatment notes and numerous examination reports, 
private medical records, and personal statements and sworn 
hearing testimony made or given by the veteran in support of 
his claims.  Although the veteran had requested, and was 
scheduled for, another Board hearing in Washington, D.C., he 
failed to report after due notice of the date, place and 
time.  Additionally, while the veteran has made reference to 
the additional treatment records from a couple of private 
physicians and the U. S. Naval Hospitals in Quantico and 
Bremerton, the VA RO requested all available medical records 
from these sources per Board Remand of March 1999.  However, 
in July 1999, the RO received records from Quantico which 
reflect treatment for a disorder not pertinent to the appeal, 
and in September 1999, the RO was advised that no additional 
naval medical records exist for the veteran from Bremerton.  
Additionally, in an April 1999 letter, the veteran was 
requested to submit copies of treatment records from Drs. 
Demory and Ogram and records from employment physical 
examinations or submit signed authorizations for VA to obtain 
these records.  He did not reply.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See generally VCAA; 38 U.S.C.A. § 
5103A; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Finally, note is made that the veteran was afforded a VA 
renal examination in March 1997 and a VA psychiatric in 
November 1999 so as to help substantiate his assertions on 
appeal.  No further development is indicated.  


II.  Earlier Effective Date for the Grant of Service 
Connection for Renal Disease.  

Historically, it is noted that the veteran was service 
connected for hypertension by rating decision of June 1994, 
and a 10 percent evaluation was assigned at that time, 
effective from October 22, 1993.  

A review of the veteran's claims file reveals that on January 
24, 1997, the RO received the veteran's request that his 
service-connected hypertension be "reviewed" in light of 
his "kidney condition."  The RO accepted this claim as a 
claim of service connection for a kidney disorder, secondary 
to service-connected hypertension.  Submitted along with the 
new claim were four medical records: an October 31, 1996 
final diagnosis of "probably" focal segmental 
glomerulosclerosis, with arterial and arteriolosclerosis; an 
October 29, 1996 medical opinion of S.G. Sabnis, M.D. 
indicating the same "probable" diagnosis; a December 28, 
1993 report of ultrasound testing revealing a "grossly 
unremarkable" bilateral renal ultrasound, with the 
recommendation that correlation with serum creatinine be done 
to evaluate for medical renal disease; and, a partially 
illegible August 4, 1992 laboratory record regarding a heart 
murmur.  

In a June 1997 rating decision, the RO, in essence, granted 
service connection for glomerulosclerosis with renal 
insufficiency, rating the new diagnosis as part of the 
already service-connected hypertension.  In doing so, the RO 
assigned an increased 30 percent evaluation, effective from 
October 14, 1996.

At that time, the RO assigned an effective date of October 
14, 1996 for the enlarged grant of service connection, based 
on the date of the veteran's hospital admission for a fine 
needle right kidney biopsy.  The results of this biopsy 
remained undetermined until the above referenced late October 
1996 medical reports of ultrasound final diagnosis, and 
medical opinion of Dr. Sabnis.  

The veteran appealed the RO's June 1997 action, claiming, 
among other things, that an earlier effective date for the 
grant of service connection for the newly characterized 
disorder should be assigned as additional medical tests-had 
they been ordered and performed, would have diagnosed the 
veteran's service-connected renal disorder at a date prior to 
October 1996.  The veteran does not identify which medical 
tests he feels should have been ordered or conducted, nor 
does he identify the medical basis upon which his assertions 
rely.  The veteran has been given all due opportunity to 
clarify his assertions, but he has failed to do so, and he 
has repeatedly been asked to submit supportive medical 
evidence.  While he has submitted medical evidence which, he 
believes, support his claim, for the reasons and bases listed 
hereinbelow, the argument is without demonstrated basis in 
medicine or fact.  

The veteran primarily argues that his renal disorder, while 
not diagnosed, nonetheless existed as a clinical entity prior 
to October 14, 1996.  Thus, he asserts that the medical 
evidence supports an earlier effective date, prior to October 
14, 1996, for the grant of service connection for his renal 
disorder.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose, if claim is 
received within 1 year of separation from active service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2001).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 1991).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2001) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

The instant case is governed by the general criteria 
pertinent to effective dates for claims of service connection 
at 38 C.F.R. § 3.400(a), (b).  Because service connection was 
granted for glomerulosclerosis with renal insufficiency on 
the basis of the medical evidence (showing a first documented 
diagnosis of the renal disorder on October 14, 1996), the 
effective date would be the later of the date of receipt of 
the claim for service connection (January 24, 1997), or the 
date entitlement arose.  38 C.F.R. § 3.400(a), (b).  Service 
connection was ultimately granted, based not on the January 
24, 1997 date of receipt of the veteran's claim, but on the 
date of admission to hospitalization on October 14, 1996 for 
tests, the results of which remained undetermined until the 
October 29 and October 31 1996 reports of ultrasound and 
medical opinion.  While the latter of the dates would be 
January 24, 1997, the Board finds no reason to disturb the 
effective date chosen by the RO.

The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists prior to October 14, 1996 
(the date of testing which resulted in a first diagnosis).  
No formal or informal claims exist regarding the renal 
disorder prior to October 14, 1996.  The provisions of 
38 C.F.R. § 3.157 do not apply in this case as this is not a 
claim for increase or a claim to reopen, which would permit 
the report of private hospitalization beginning October 14, 
1996 to be considered an informal claim.  Accordingly, this 
aspect of the claim must be denied as against the evidence of 
record. 

The veteran's primary argument is that his renal disorder may 
have had its onset as early as June or July 1995.  He submits 
medical evidence in support of his contention, none stronger 
than the July 1997 medical opinion of A. Harrier, M.D., who 
states that the veteran's "renal insufficiency" had been 
documented in the veteran's medical chart by note, dated June 
8, 1995, that he had had 2+ protein with trace of blood and a 
"nephritis problem."  The veteran's assertion fails to 
provide a basis for an earlier effective date for the grant 
of service connection for his service-connected 
glomerulosclerosis with renal insufficiency, because there 
was no formal or informal claim before VA prior to January 
24, 1997.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 1991).  For disability compensation stemming from 
direct service connection, the effective date, where the 
claim is not received within 1 year of separation from active 
service, is the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i) (2001).  In this case, the veteran's claim to 
establish service connection for his "kidney condition" was 
received in January 1997.  The claimed renal disorder was 
diagnosed no earlier than October 29, 1996, and even then, 
the diagnosis was merely "probable."  However, the 
veteran's claim was granted effective October 14, 1996, the 
date the veteran entered a hospital for renal testing, 
including an ultrasound, the report of which is dated October 
31, 1996.  Thus, in this case, the RO granted service 
connection effective from October 14, 1996-a date prior to 
both the date of the veteran's claim and the date of first 
diagnosis.  

The veteran's assertion that he had proteinuria, protein in 
the urine, prior to October 14, 1996, and that this was an 
early indicator of renal disease similarly provides no basis 
for an earlier effective date, prior to October 14, 1996.  
Service connection is granted for "disease" or "injury" in 
service, or diagnosed thereafter, but not mere laboratory 
findings without "manifestations" or "symptoms."  See 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  38 C.F.R. 3.303(b) 
emphasizes that not every manifestation in service will 
permit service connection.  Rather, to show chronic 
"disease" warranting service connection, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity of symptomatology, but 
when the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 3.303(b) (2001).  A 
high or elevated level of protein in the urine is not shown 
by any medical evidence of record to be a "disease," 
"manifestation," or "symptom," and the Board is unable to 
find so, consistent with the plain meaning of 38 C.F.R. 
§ 3.303.  While protein urine levels might be an indicator of 
renal disease, the fact in this case remains that no 
diagnosis of renal disease was made prior to late October 
1996-and the VA RO has already assigned the October 14, 1996 
hospital admission date as the effective date of service 
connection for a disorder not diagnosed until approximately 
two weeks thereafter.  

In this regard, note that no medical evidence of record shows 
a diagnosis of a disease prior to October 14, 1996, within 
the meaning of 38 C.F.R. § 3.303.  Rather, Dr. Herrera merely 
states that as of July 1997, he recalls that the veteran's 2+ 
protein (urine, presumably) and trace of blood, with note of 
a "nephritis problem" had been noted in June and July 1995.  
The salient point is that neither Dr. Herrera's July 1997 
statement, nor any other record on file, provides a basis for 
an earlier effective date prior to October 14, 1996, as no 
claim was before the VA prior to January 1997.  Without 
demonstration of a formal or informal claim before the Board 
prior to October 14, 1996, the claim on appeal must be 
denied.  

Another salient point is that while the veteran is competent 
to provide evidence of observable symptoms, he is not 
competent to attribute any symptoms to a given cause or 
diagnosis.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
His assertions-that he had a renal disorder prior to October 
14, 1996, or that "other tests" could have diagnosed the 
condition prior to that time, are not probative of the issue 
central to this appeal: the effective date of service 
connection for the veteran's renal disorder.  The veteran's 
lay opinion as to what medical tests could have detected 
prior to October 14, 1996, or what medical tests should have 
been ordered or performed, are of little weight, as he is not 
shown to possess the medical knowledge appropriate for any 
such determinations.

In reaching this decision, the Board gives due consideration 
to the veteran's sworn testimony and the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's effective date claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2001).  The claim is denied.  


III.  Service Connection for An Acquired Psychiatric 
Disorder, 
to include Alcohol and Drug Abuse.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection is also warranted 
where the evidence shows that a disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart condition or heart sounds, any 
urinary findings of casts, or any cough, in service will 
permit service connection for arthritis, disease of the 
heart, nephritis, or pulmonary disease, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis included the word "Chronic."  38 
C.F.R. §3.303(b).

Note is made of a recent change of law in the area of service 
connection for alcohol related disability.  From June 25, 
2001 to March 21, 2002, the Board imposed a temporary stay on 
the adjudication of claims for compensation based on alcohol 
and drug abuse related disabilities, claimed either as 
secondary to, or as a symptom of, a service-connected 
disability, pending final resolution of Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  In Allen, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a veteran can receive compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  The 
Allen decision explicitly overruled prior decisions on this 
subject from the United States Court of Appeals for Veterans 
Claims (Court), including in particular Barela v. West, 
11 Vet. App. 280 (1998).  (The Allen decision also appears to 
overrule, either in total or in part, two precedent opinions 
issued by the VA General Counsel, including VAOPGCPREC 2-98 
and VAOPGCPREC 7-99).  

In Allen, the Federal Circuit held that 38 U.S.C. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  In 
other words, section 1110 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  

Service medical records show no report or diagnosis of any 
psychiatric illness, to include drug or alcohol abuse, on 
examination in July 1988.  However, in January 1989, the 
veteran sought treatment following a blacking out episode 
after heavy alcohol drinking.  The veteran admitted to 
consuming a fifth of liquor or a case of beer in one sitting.  
On examination, he was found to meet the criteria for 
alcoholism.  The provisional diagnosis was alcohol 
dependence, with note of unresolved grief regarding his 
father's suicide.  The veteran admitted to a history of 
symptoms such as loss of money, binges, behavioral changes, 
and the examiner specifically noted that these pre-existed 
the veteran's entry into the military.  His history was noted 
to include loss of control and drinking to relieve hangover 
symptoms, injuring a girlfriend when their relationship 
ended, alcohol binges, loss of money, behavioral changes, and 
problems with his last "prior military" job.  The veteran 
was also noted to use marijuana, reported by his commanding 
officer and his military roommate.  There was a positive 
family history of abuse of alcohol in a younger brother and 
father, who committed suicide 12 years earlier.  The examiner 
also noted that the veteran admitted to a pre-service history 
of very similar alcohol abuse symptoms, episodes of past 
alcohol abuse, and problems in his pre-service job 
performance.

In February 1989, the veteran was hospitalized, during which 
elevated blood pressure readings were noted, with complaints 
of occasional anxiety when his blood pressure was elevated.  
On examination, the veteran was quite agitated and anxious 
upon physical manipulation.  The examiner noted that findings 
were benign.  The impression was doubt essential 
hypertension, or organically caused secondary hypertension, 
but would rule out "pheo," first degree renal disease.  
Note was also made that he appeared to have "something 
approaching a phobia" regarding blood pressure measurement.  
A question was noted as to whether the veteran would benefit 
from counseling.  The diagnosis was alcohol dependence with 
polydrug use, in remission.

In an August 1997 statement, N. M. Demory, Ph.D. indicated 
that the veteran had initiated treatment with her in June 
1994, with complaints of anxiety, suspiciousness and intense 
fear.  She noted a family history which was positive for 
psychiatric problems, including the suicide of the veteran's 
father.  Her impression from his history was that alcohol and 
cocaine abuse may have initially been attempts to self 
medicate to deal with increasing problems with anxiety and 
clinical depression, since he described leaving college 
because of anxiety.  The veteran was seen for six sessions of 
counseling, and he was last seen in July 1994.  The diagnosis 
was depressive disorder, but his symptomatology was mixed, 
and anxiety symptoms were also quite prominent.

J. Ogram, M.D. reported in a September 1997 statement that he 
treated the veteran from July to November 1994 and again from 
July 1997 to the present.  The diagnoses were anxiety 
disorder, mixed type, and polysubstance abuse/dependence.  

The veteran was examined by VA for compensation purposes in 
November 1999.  His claims folder was reviewed in connection 
with the examination.  The veteran complained of anxiety and 
depression.  The history obtained included a family history 
of psychiatric problems.  The veteran was noted to have been 
an alcoholic since age 19 or 20.  He realized that he had 
some emotional problems in his twenties, prior to service.  
He claimed that he started using cocaine in January 1989, 
shortly after he started military service.  He stated that he 
felt anxious and depressed during military service.  After 
military service, he sought private psychiatric treatment in 
June 1994.  He went to Dr. Demory, a psychologist, for six 
sessions of psychotherapy.  He also went to a psychiatrist 
who prescribed an antidepressant.  He discontinued the 
antidepressant in 1997 and psychiatric treatment.  The 
diagnoses were anxiety disorder not otherwise specified 
(mixed anxiety and depression); alcohol dependence (in early 
full remission); and cocaine dependence (in early full 
remission).  The examiner concluded that there was no 
diagnosed psychiatric disorder prior to service or incurred 
or aggravated by service.

Considering first the matter of service connection for an 
acquired psychiatric disorder other than alcohol and drug 
abuse, the Board notes that the only diagnoses made during 
service pertained to substance abuse.  Although the veteran 
was noted in February 1989 to have "something approaching a 
phobia" regarding blood pressure measurement, the only 
diagnosis made during this period of inservice 
hospitalization was alcohol dependence with polydrug use, in 
remission.  No inservice diagnosis or findings related to 
depressive disorder or anxiety disorder (the only post-
service pertinent diagnoses) or any other nonsubstance abuse 
psychiatric disorder are of record.  Also, no postservice 
treatment provider has offered an opinion that any currently 
existing nonsubstance abuse psychiatric disorder is of 
service onset or related in any way thereto.  To the 
contrary, even though the veteran gave a history of anxiety 
and depression during service, the November 1999 VA examiner 
concluded that there was no diagnosed psychiatric disorder 
prior to service or incurred or aggravated by service.  Dr. 
Demory has not dated the onset of the veteran's depressive 
and anxiety symptoms to his military service.  She opined 
only that his alcohol and cocaine abuse may have initially 
been attempts to self medicate to deal with increasing 
problems with anxiety and clinical depression.  The veteran 
has not pointed to any evidence which supports his claim that 
he has a nonsubstance abuse acquired psychiatric disorder 
which is related to his military service.  Accordingly, there 
is no basis upon which to conclude that a nonsubstance abuse 
psychiatric disability is of service onset or otherwise 
related thereto.

Turning to the issue of service connection for alcohol and 
drug abuse, the Board notes that the law prohibits service 
connection on a direct basis for claims filed after October 
31, 1990, for disability the result of the abuse of alcohol 
or drugs.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. § 3.301; 
VAOPGCPREC 2-98 (Feb. 10, 1998).  The veteran's claim for 
service connection on a direct basis lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, service 
connection on a direct basis for alcohol and drug abuse is 
precluded.  Nevertheless, the veteran would not be prohibited 
from obtaining service connection for alcohol and drug abuse, 
if he were service connected for an acquired psychiatric 
disability and his alcohol and drug abuse were shown to be 
secondary to, or a symptom of, the service-connected 
psychiatric disability.  However, he is not service connected 
for any psychiatric disorder.  Accordingly, the claim for 
secondary service connection must also be denied.  

The veteran's September 1998 hearing testimony is competent 
to the extent he provided testimony concerning the occurrence 
of symptomatology and his belief in the merits of his claim.  
There is no indication in the record, however, that the 
veteran has the medical expertise necessary to render any 
medical diagnoses or opinions.  See Goss v. Brown, 9 Vet. 
App. 109 (1996).

The Board finds that a preponderance of the evidence weighs 
against the claim for an earlier effective date for the grant 
of service connection for a renal disorder with hypertension 
and the claim for service connection for an acquired 
psychiatric disorder, to include alcohol and drug abuse.  
Accordingly, there is no benefit of the doubt to resolve in 
the veteran's favor.  38 C.F.R. § 3.102.



ORDER

The claim for an effective date prior to October 14, 1996 for 
the grant of service connection for glomerulosclerosis, with 
renal insufficiency and hypertension, is denied.  

The claim for service connection for an acquired psychiatric 
disorder, to include alcohol and drug abuse, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

